Exhibit 10.1
WHITNEY HOLDING CORPORATION
and
WHITNEY NATIONAL BANK


AMENDED AND RESTATED
EXECUTIVE AGREEMENT


THIS AMENDED AND RESTATED AGREEMENT (the "Agreement") is made by and between
WHITNEY HOLDING CORPORATION, a corporation organized and existing under the laws
of the State of Louisiana (the "Holding Corporation"), WHITNEY NATIONAL BANK, a
financial institution organized and existing under the laws of the United States
(the "Bank"), and ____________ ("Executive").


WHEREAS, the Executive is presently employed by each of the Holding Corporation
and the Bank as ______________ (Corporate Executive Title), and the parties have
previously entered into an Executive Agreement (the “Existing Agreement”) that
entitles Executive to severance benefits in the event Executive’s employment is
terminated under certain circumstances within a specified period prior to or
following a Change in Control (as defined below); and


WHEREAS, the parties desire to amend and restate the Existing Agreement in order
to comply with the deferred compensation rules under Section 409a of the
Internal Revenue code of 1986.


NOW, THEREFORE, effective as of January 1, 2008, the Holding Corporation, the
Bank, and the Executive agree to amend and restate the Existing Agreement as
follows:


SECTION I
DEFINITIONS


1.1          "Change in Duties" means the occurrence of one of the following
events in connection with a Change in Control:


a.           A diminution in the nature or scope of the Executive's authorities
or duties, a change in his reporting responsibilities or titles or the
assignment of the Executive to any duties or responsibilities that are
inconsistent with his position, duties, responsibilities or status immediately
preceding such assignment;


b.           A reduction in the Executive's compensation during the Covered
Period. For this purpose, "compensation" means the fair market value of all
remuneration paid to the Executive by the Employer during the immediately
preceding calendar year, including, without limitation, deferred compensation,
stock options and other forms of incentive compensation awards, coverage under
any employee benefit plan (such as a pension, 401(k), medical, dental, life
insurance or long-term disability plan) and other perquisites;


c.           The  transfer of the  Executive  to a location  requiring a change
in his residence or a material  increase in the amount of travel ordinarily
required of the Executive in the performance of his duties; or


d.           A good faith determination by the Executive that his position,
duties, responsibilities or status has been affected, whether directly or
indirectly, in any manner which prohibits the effective discharge of any such
duties or responsibilities.


1.2          "Change in Control" means and shall be deemed to have occurred if:


a.           Any "person," including any "group," determined in accordance with
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended, becomes the
beneficial owner, directly or indirectly, of securities of the Holding
Corporation representing 20% or more of the combined voting power of the Holding
Corporation's then outstanding securities, without the approval, recommendation,
or support of the Board of Directors of the Holding Corporation as constituted
immediately prior to such acquisition;
 
 
 
 
 
- 1 -

--------------------------------------------------------------------------------

 
 
 


b.           The Federal Deposit Insurance Corporation or any other regulatory
agency negotiates and implements a plan for the merger, transfer of assets and
liabilities, reorganization, and/or liquidation of the Bank;


c.           Either of the Holding Corporation or the Bank is merged into
another corporate entity or consolidated with one or more corporations, other
than a wholly owned subsidiary of the Holding Corporation;


d.           A change in the members of the Board of Directors of the Holding
Corporation which results in the exclusion of a majority of the "continuing
board." For this purpose, the term "continuing board" means the members of the
Board of Directors of the Holding Corporation, determined as of the date on
which this Agreement is executed, and subsequent members of such board who are
elected by or on the recommendation of a majority of such "continuing board"; or


e.           The sale or other disposition of all or substantially all of the
stock or the assets of the Bank by the Holding Corporation (or any successor
corporation thereto),


1.3           "Company" means the Holding Corporation and the Bank.


1.4           "Covered Period" means the one-year period immediately preceding
and the three-year period immediately following the occurrence of a change in
Control that qualifies as a “change in control event” as defined in
§1.409A-3(i)(5) of the final  regulations under Internal Revenue Code Section
409A.


1.5           "Employer" means the Holding Corporation or the Bank or both, as
the case may be.


1.6           "Severance Amount" means 300% of the Executive's "annual salary."
For this purpose, "annual salary" means the average of all compensation paid to
the Executive by the Company which is includible in the Executive's gross income
for the highest 3 of the 5 calendar years immediately preceding the calendar
year in which a Change in Control occurs, including the amount of any
compensation which the Executive elected to defer under any plan or arrangement
of the Company with respect to such years. If the Executive has been employed
less than 5 years prior to the calendar year in which a Change in Control
occurs, "annual salary" shall be determined by averaging the compensation (as
defined in the preceding sentence) for the Executive's actual period of
employment. Further, if the Executive has been employed less than 12 months
prior to the occurrence of a Change in control, the actual compensation of the
Executive shall be annualized for purposes of this Section 1.6. In the event of
dispute between the Executive and the Company, the determination of the "annual
salary" shall be made by an independent public accounting firm agreed upon by
the Executive and the Company.


 1.7           "Termination" or "Terminated" means (a) termination of the
employment of the Executive with the Employer for any reason, other than cause,
or (b) the resignation of the Executive following a Change in Duties. In no
event, however, shall the Executive's voluntary separation from service with the
Employer on account of death, disability, or resignation on or after the
attainment of the normal retirement age specified in any qualified employee
benefit plan maintained by the Employer constitute a Termination. For purposes
of determining whether a Termination has occurred, "cause" means fraud,
misappropriation of or intentional material damage to the property or business
of the Employer or the commission of a felony by the Executive.


SECTION II
TERMINATION RIGHTS AND OBLIGATIONS


2.1           Severance Awards. If the Executive's employment is Terminated
during the Covered Period, then no later than 30 days after the later of (a) the
six-month anniversary of such Termination, or (b) the occurrence of a Change in
Control that qualifies as a “change in control event” as defined in
§1.409A-3(i)(5) of the final regulations under Internal Revenue Code Section
409A, the Company shall:
 
 
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
 


a.   Pay to the Executive the Severance Amount;


b.   Transfer to the Executive  the  ownership of all club
memberships,  automobiles  and other  perquisites  which were assigned to the
Executive as of the day immediately preceding such Termination;


 c.           In accordance with Section 2.2 hereof, provide for the benefit of
the Executive, his spouse, and his dependents, if any, coverage under the plans,
policies or programs (as the same may be amended from time to time) maintained
by the Company for the purpose of providing medical benefits and life insurance
to other Executive's of the Company with comparable duties; provided, however,
that in no event shall the coverage provided under this paragraph be
substantially less than the coverage provided to the Executive as of the date
immediately preceding a Termination;


 d.           Pay to the Executive an amount equal to the contributions by the
Company to the Whitney National Bank Savings Plus 401(k) Plan or a successor
arrangement, that would have been made for the lesser of (i) three years
following the date of Termination, or (ii) the number of years until the
Executive's normal retirement age under such plan;


 e.           Pay to the Executive an amount equal to the present value of the
additional benefits which would have accrued under the Whitney National Bank
Retirement Plan and the Whitney Holding Corporation Retirement Restoration Plan,
or any successors thereto, that would have been made for the lesser of (i) three
years following the Date of Termination, or (ii) the number of years until the
Executive's normal retirement age under such plans; and


f.           Pay to the Executive the amount to which the Executive would be
entitled under the Executive Incentive Compensation Plan, or a successor
thereto, for the calendar year in which a Change in Control occurs, determined
as if all performance goals applicable to the Company and the Executive were
achieved; and


g.           Pay to the Executive an amount equal to the present value of any
benefit accrued under either the Whitney National Bank Retirement Plan or the
Whitney Holding Corporation Retirement Restoration Plan, or any successors
thereto, that would have been payable under the terms of such plan, including
any additional accrual provided under Section 2.1e hereto, but was forfeited on
account of the application of the vesting provisions contained in such plan.


 2.2           Special Rules Governing Group Benefits. Coverage under Section
2.1c, hereof, shall (a) commence as of the later of the date of Termination or
the occurrence of a Change in Control, and (b) end as of the earlier of the
Executive's coverage under Medicare Part B or the date on which the Executive is
covered under group plans providing substantially similar benefits maintained by
another employer. For this purpose, the Company shall provide coverage during
any period in which the payment of benefits is limited by any form of
pre-existing condition clause.  The benefits provided pursuant to Section 2.1c
and this Section 2.2 in any one calendar year shall not affect the amount of
benefits to be provided in any other calendar year; the reimbursement of an
eligible expense shall be made on or before December 31 of the year following
the year in which the expense was incurred; and the Executive’s rights to
coverage shall not be subject to liquidation or exchange for another benefit.


 Coverage under Section 2.1c, hereof, may be provided under a group policy or
program maintained by the Company or the Company, in its sole discretion, may
acquire or adopt an individual plan, policy or program providing coverage solely
for the benefit of the Executive, his spouse, and his dependents, if any.


 If coverage commences as of a Change in Control, the Company shall (a)
retroactively reinstate the Executive, his spouse, and dependents, if any, as of
the date of Termination, and (b) reimburse to the Executive his cost of
obtaining similar coverage for the period commencing on the date of Termination
and ending on the occurrence of a Change in Control. As to medical claims
incurred during such period, any coverage actually obtained by the Executive
shall be designated as the Executive's primary coverage, and the reinstated
coverage shall operate as secondary coverage.
 
 
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
 
 
 
 2.3           Other Plans and Agreements. To the maximum extent permitted by
law and not withstanding any provision to the contrary contained in any plan,
grant, program, contract or other arrangement under which the Executive and the
Employer are parties, if the Executive's employment is Terminated during the
Covered Period, then any vesting schedule or other restriction on the ownership
of any benefits payable to the Executive under the terms of any such plan,
grant, contract, or arrangement shall be accelerated or lapse, as the case may
be.


2.4           Taxes. The Executive shall be responsible for applicable income
tax and the Company shall have the right to withhold from any payment made under
this Agreement, or to collect as a condition of any payment, any income taxes
required by law to be withheld.


 Notwithstanding the preceding paragraph, the Company shall pay any excise tax
or similar penalty imposed by Section 4999 of the Internal Revenue Code of 1986,
as amended (the "Code") or any comparable successor provision, on the Executive
as a consequence of any "excess parachute payment" within the meaning of Section
280G of the Code (or a comparable successor provision) payable under this
Agreement or any plan, grant, program, contract or other arrangement under which
the Executive and the Employer are parties.


 The Executive shall submit to the Company the calculation of the amount to be
paid by the Company under this Section 2.4, together with supporting
documentation, and the Company shall promptly pay such amount not later than
December 31 of the year after the year in which the Executive remits the tax. If
the Executive and the Company disagree as to such amount, an independent public
accounting firm agreed upon by the Executive and the Company shall make such
determination.


SECTION III
MISCELLANEOUS


3.1           Notices. Notices and other communication required under this
Agreement shall be made to the Company at 228 St. Charles Avenue, New Orleans,
Louisiana 70130 and to the Executive at 228 St. Charles Avenue, New Orleans,
Louisiana 70130 or, as to each party, at such other address as may be designated
by written notice to the other. All such notices and communications shall be
effective when deposited in the United States mail, postage prepaid, or
delivered to the affected party.
 
 
3.2           Employment  Rights.  The terms of this Agreement shall not be
deemed to confer on the Executive any right to continue in the employ of the
Employer for any period or any right to continue his present or any other rate
of compensation.
 
 
3.3           Assignment. The Executive shall not sell, assign, pledge, transfer
or otherwise convey the right to receive any form of payment or benefit provided
under the Agreement, except by will or the laws of intestacy.


3.4           Inurement. This Agreement shall be binding upon and inure to the
benefit of the Holding Corporation, the Bank and the Executive and their
respective heirs, executors, administrators, successors, and assigns.


3.5           Payment of Expenses. In the event that it is necessary or
desirable for the Executive to retain legal counsel and/or incur other cost and
expenses in connection with the enforcement of the terms of the Agreement, the
Company shall pay (or the Executive shall be entitled to reimbursement of)
reasonable attorneys' fees, costs, and expenses actually incurred, without
regard to the final outcome, unless there is no reasonable basis for the
Executive's action.
 
 
 
 
 
- 4 -

--------------------------------------------------------------------------------

 
 


3.6           Amendment and  Termination.  This Agreement shall not be amended
or terminated by any act of the Company, except as may be expressly agreed upon,
in writing, by the Company and the Executive.


3.7           Nature of Obligation. The Company intends that its obligations
hereunder be construed in the nature of severance pay. The Company's obligations
under Section 2 are absolute and unconditional and shall not be affected by any
circumstance, including without limitation, any right of offset, counterclaim,
recoupment, defense, or other right which the Company may have against the
Executive or others. All amounts payable by the Company hereunder shall be paid
without notice or demand.


3.8           Choice of Law.  The Agreement shall be governed and construed in
accordance with the laws of the State of Louisiana.


3.9           No Effect on Other Benefits. Any other compensation paid or
benefits provided to the Executive shall be in addition to and not in lieu of
the benefits provided to such Executive under this Agreement. Except as may be
expressly provided herein, nothing in this Agreement shall be construed as
limiting, varying or reducing the provision of any benefit available to the
Executive (or to such Executive's estate or other beneficiary) pursuant to any
employment agreement, group plan, including any qualified pension or
profit-sharing plan, health, disability or life insurance plan, or any other
form of agreement or arrangement between the Company and the Executive.


3.10           Entire Agreement. This Agreement constitutes the entire agreement
between the Executive and the Holding Corporation and the Bank and is intended
to supersede all prior written or oral understandings with respect to the
subject matter of this Agreement.


3.11           Invalidity. In the event that any one or more provisions of this
Agreement shall, for any reason, be held invalid, illegal, or unenforceable in
any manner, such invalidity, illegality or unenforceability shall not affect any
other provision of such Agreement.


3.12           Mitigation. Notwithstanding any provision of this Agreement to
the contrary and to the maximum extent permitted by law, the Executive shall not
be subject to any duty to mitigate the severance awards received hereunder by
seeking other employment. No severance award received under this Agreement shall
be offset by any compensation the Executive receives from future employment, and
the Executive shall not be required to perform any service as a condition of
this Agreement.


3.13           Internal Revenue Code Section 409A.


(a)           Notwithstanding anything in this Agreement to the contrary, to
the  extent that any amount or benefit that would constitute non-exempt
“deferred compensation” for purposes of Section 409A of the Internal Revenue
Code would otherwise be payable or distributable hereunder by reason of
Executive’s termination of employment, such amount or benefit will not be
payable or distributable to Executive by reason of such circumstance unless
(i) the circumstances giving rise to such termination of employment meet any
description or definition of “separation from service” in Section 409A of the
Code and applicable regulations (without giving effect to any elective
provisions that may be available under such definition), or (ii) the payment or
distribution of such amount or benefit would be exempt from the application of
Section 409A of the Code by reason of the short-term deferral exemption or
otherwise.  This provision does not prohibit the vesting of any amount upon a
termination of employment, however defined.  If this provision prevents the
payment or distribution of any amount or benefit, such payment or distribution
shall be made on the date, if any, on which an event occurs that constitutes a
Section 409A-compliant “separation from service.”


(b)           Notwithstanding anything in this Agreement to the contrary, if
any  amount or benefit that would constitute non-exempt “deferred compensation”
for  purposes of Section 409A of the Code would otherwise be payable or
distributable  under this Agreement by reason of Executive’s separation from
service during a  period in which he is a Specified Employee (as defined below),
then, subject to any permissible acceleration of payment by the Company under
Treas. Reg. Section 1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii)
(conflicts of interest), or (j)(4)(vi) (payment of employment taxes):
 
 
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
 
 


(i)           if the payment or distribution is payable in a lump sum,
Executive’s right to receive payment or distribution of such non-exempt deferred
compensation will be delayed until the earlier of Executive’s death or the first
day of the seventh month following Executive’s separation from service; and


(ii)           if the payment or distribution is payable over time, the amount
of such non-exempt deferred compensation that would otherwise be payable during
the six-month period immediately following Executive’s separation from service
will be accumulated and Executive’s right to receive payment or distribution of
such accumulated amount will be delayed until the earlier of Executive’s death
or the first day of the seventh month following Executive’s separation from
service, whereupon the accumulated amount will be paid or distributed to
Executive and the normal payment or distribution schedule for any remaining
payments or distributions will resume.


For purposes of this Agreement, the term “Specified Employee” has the meaning
given such term in Code Section 409A and the final regulations thereunder.


EXECUTED in multiple counterparts as of the dates set forth below, each of which
shall be deemed as original, and effective as of the date first set forth above.




WHITNEY HOLDING CORPORATION
WHITNEY NATIONAL BANK


By:                                                      
Title:                                                   
Date:                                                   




EXECUTIVE
 
                                                            
 
 
Date:                                                     

 
 
 
 
 
- 6 -

--------------------------------------------------------------------------------

 